Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: U.S. Patent Publication #2010/0170065 to Paik discloses a similar back puck for a strap system comprising a top and bottom with attachment openings for a strap and angled sides with openings for a strap to pass through; but does not disclose first and second arms with slits or the first strap comprising first and second sections with attachment ends that attach to respective attachment openings as claimed; U.S. Patent #10,245,486 discloses a similar back puck for a golf bag strap system including a pair of crossed straps and first and second arms with slits for allowing insertion and removal of a golf bag strap passing between the arms and the body of the puck; U.S. Patent #6,460,747 discloses forming a golf bag back puck with straps including one end attached to the golf bag and one end permanently attached to the puck; however, there is insufficient motivation to modify the prior art of record to arrive at the claimed invention, absent impermissible hindsight, noting that Paik and other similar golf pucks have the puck have both straps slide through for improved adjustability and there is insufficient motivation to modify the strap sliding through by replacing it with a two part strap attached via separate openings as claimed as this would greatly change the functionality of those devices. It is noted that although the Paik puck structure is very similar to that claimed, its straps are attached differently, and the particulars of the strap attachment are structurally required and not merely functional.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734